Citation Nr: 1525415	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  14-01 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1990 to March 1996.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  This case is now under the jurisdiction of the VA RO in Philadelphia, Pennsylvania.

In April 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

In March 2014, following receipt of the Veteran's substantive appeal, the Veteran submitted additional evidence, and did not request initial Agency of Original Jurisdiction (AOJ) consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 U.S.C.A. § 7105(e) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Based upon its review of the Veteran's claims file, the Board finds that a remand is necessary so that the RO may make efforts to verify the Veteran's claimed in-service stressors, and so that the Veteran may be afforded a VA examination in relation to her claim for service connection for an acquired psychiatric disorder, to include major depressive disorder and PTSD.

Initially, the Board notes that the RO's denial of service connection was based upon a lack of sufficient information to verify the Veteran's reported in-service stressors.  In particular, the RO cited the lack of names of places and people involved.  See, e.g., Statement of the Case, dated in December 2013.  However, the Veteran submitted a letter in June 2010 describing two in-service stressors.  The descriptions include places and approximate dates for the stressors.  In addition, where applicable, they include names of people who were involved in or may otherwise have knowledge of the stressful events.  Specifically, the Veteran reported that while stationed in Miami, Florida, between September 1992 and October 1992, she had a "terrifying ordeal" when hurricane Andrew came through the area.  In addition, she stated that between September 1992 and March 1994, while stationed in Miami, Florida, she worked under E. B., who "would constantly be on [the Veteran] for everything."  The Veteran reports that E. B. harassed her and refused to grant her medical leave.  She also indicated that she confided in S. S. H. and C. B., telling them of her difficulties with E.B.  She also named J. W., a flight officer, whom she approached in an attempt to get a discharge due to E. B.'s behavior.  Thus, the Veteran named two specific in-service stressors, including approximate dates, locations, and names of individuals who might be able to corroborate her statements.  The RO therefore should have made an effort to verify the Veteran's reported stressors.

The Veteran has since submitted information identifying two additional in-service stressors on a VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, received in March 2014.  Specifically, the Veteran stated that, at some time between June 1990 and March 1991, she began to experience cramping and bleeding, and then suffered a first trimester miscarriage.  In addition, she reported that, at some time between August 1991 and May 1992, she went with a friend to a college house party where she was surrounded by a group of men who assaulted her.  She reported that she called out for her friend, C., who came and rescued her.  No effort has yet been taken to verify these stressors.

In this regard, the Board observes that hurricane Andrew made landfall in Miami, Florida, in August 1992.  The Veteran's service treatment records contain treatment notes dated June, July, September, and November 1992 that are all marked as taking place at the U. S. C. G. Base in Miami Beach, Florida.  Given these records, the Board finds that it is at least as likely as not that the Veteran was in fact in Miami, Florida, in August 1992 when hurricane Andrew made landfall there.  In addition, the Board notes that the service treatment records contain treatment notes dated in August 1990 showing that the Veteran was treated for "unresolved miscarriage symptoms r/o menorrhea."  As such, the Veteran's alleged in-service stressors of being in Miami when hurricane Andrew made landfall and of suffering a miscarriage need not be verified on remand.

Furthermore, the Veteran has not been provided an adequate VA examination with regard to her psychiatric claims.  The psychiatric reports in the Veterans claims file show current diagnoses of and treatment for PTSD and depression.  The Veteran maintains that these disabilities had their onset during her active service or are otherwise causally related to her active service.  In addition, her service treatment records reveal that, in November 1992, she reported stress relating to being pregnant and to experiencing hurricane Andrew.  Her in-service diagnoses included adjustment disorder with mixed emotional features.

VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing that certain diseases manifested during an applicable presumptive period for which the veteran qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The threshold for finding a link between current disability and service, for the purpose of determining whether an examination is warranted, is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

In this case, the Board observes that the RO obtained a VA opinion in May 2011 as to whether the Veteran's depression is causally related to her service.  The VA opinion was rendered based on a review of the claims file.  It did not involve an in-person evaluation of the Veteran, and did not consider any acquired psychiatric disability other than depression.  Furthermore, relevant evidence has been associated with the record since the May 2011 VA opinion was provided.  Accordingly, the Board finds the May 2011 VA opinion to be inadequate.  Therefore, based upon the evidence noted above, the Board finds that, at present, evidence exists to warrant a VA examination as to the nature and likely etiology of all acquired psychiatric disorders, to include major depressive disorder and PTSD. 

The Board observes that the VA treatment record shows that, in April 2013, S. R. Kane, Ph.D., a VA psychologist, determined that the Veteran's reported in-service stressor of being assaulted by a group of men at a college house party is adequate to support a diagnosis of PTSD.  If, on remand, that stressor is verified, but the VA examiner determines that it is insufficient to establish a diagnosis of PTSD, the VA examiner must provide adequate rationale to reconcile his or her opinion with Dr. Kane's April 2013 findings.

On remand, prior to any examination, VA must also assist the Veteran in obtaining relevant outstanding medical records related to her psychiatric treatment.  38 C.F.R. § 3.159(c) (2014).  In particular, the Board notes that, at the April 2014 Board hearing, the Veteran reported that she continues to receive psychiatric treatment at the Sussex County Community Based Outpatient Clinic (CBOC) in Georgetown, Delaware.  However, the record contains treatment notes from that facility dating only through October 31, 2013.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The RO must obtain and associate with the record updated VA treatment records, to include from the Wilmington VA Medical Center and its affiliated CBOCs for dates November 2013 through the present.

Finally, the claims file does not contain the Veteran's DD Form 214.  VA's duty to assist requires that it be obtained.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the Veteran's DD Form 214 for the period of active service from February 1990 to March 1996.  All attempts to obtain the DD Form 214 must be documented in the claims file.

2.  Obtain all outstanding records of VA psychiatric treatment, to include from the Wilmington VA Medical Center and its affiliated CBOCs for dates November 2013 through the present, and associate the records with the claims file.

3.  Undertake any necessary development to independently verify the Veteran's claimed in-service stressful experiences of being harassed while working under E. B., and of being assaulted by a group of men at a college house party.  See letter from the Veteran, received in June 2010; VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, received in March 2014.  This development is to include contacting the Veteran to provide further information to identify the places, time, and people involved in the claimed stressors, and to request that she provide any obtained written statements from a third party who witnessed, and/or otherwise has knowledge of, a claimed stressor of being harassed by E.B. and/or of being assaulted at a college house party.  Also, contact the United States Army and Joint Services Records Research Center (JSRRC) or other appropriate agency as necessary.  Any additional action necessary for independent verification of a particular alleged stressor, to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating information leads to negative results, the Veteran and her representative should be notified of this fact.  The efforts taken to verify the stressors should be explained, and any further action to be taken should be described.

The Veteran must be advised that any additional information about the claimed in-service stressors is vitally necessary to obtain supportive evidence of the stressful events she claims to have experienced.  She must also be advised that she may submit information verifying the claimed in-service stressors, such as statements from fellow service members and other witnesses.

4.  Once the above development is completed, provide the Veteran a VA psychiatric examination to determine the nature and etiology of any currently present acquired psychiatric disability, to include PTSD and depression.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner must note that the record was reviewed.

The examiner should provide diagnoses of all current psychiatric disabilities, to include PTSD and depression.  The examiner should address the following:

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran has PTSD that is related to a verified in-service stressor?

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran has any diagnosed acquired psychiatric disability other than PTSD that is related to the Veteran's active service?

A clear rationale for the opinions given, consisting of a discussion of the facts and medical principles involved, must be provided.  If an opinion cannot be made without resort to mere speculation, such must be noted and fully explained.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

If the Veteran's alleged in-service stressor of being assaulted by a group of men at a college house party is verified, but the examiner finds that it is not adequate to support a diagnosis of PTSD, the examiner must reconcile that opinion with that of S. R. Kane, Ph.D., dated in April 2013 and found in the VA treatment record.  Specifically, Dr. Kane found that the stressor is adequate to support a diagnosis of PTSD.

5.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether the benefits sought may be granted.  If any benefit sought remains denied, furnish the Veteran and her representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




